 Case 1:19-cr-00376-RBJ Document 138 Filed 09/30/20 USDC Colorado Page 1 of 2
Appellate Case: 20-1299       Document: 010110416217            Date Filed: 09/30/2020    Page: 1

                           UNITED STATES COURT OF APPEALS
                               FOR THE TENTH CIRCUIT
                                OFFICE OF THE CLERK
                                Byron White United States Courthouse
                                         1823 Stout Street
                                      Denver, Colorado 80257
                                          (303) 844-3157
  Christopher M. Wolpert                                                           Jane K. Castro
  Clerk of Court                     September 30, 2020                        Chief Deputy Clerk




  Mr. Jeffrey P. Colwell
  United States District Court for the District of Colorado
  Office of the Clerk
  Alfred A. Arraj U.S. Courthouse
  901 19th Street
  Denver, CO 80294-3589

  Maximillian Zeferino Esquibel
  101 Ironweed Drive
  Pueblo, CO 81001

  Mr. J. Bishop Grewell
  Mr. Thomas John Minser
  Mr. Jason Antoine St. Julien
  Office of the United States Attorney
  District of Colorado
  1801 California Street, Suite 1600
  Denver, CO 80202

  RE:       20-1299, United States v. Esquibel
            Dist/Ag docket: 1:19-CR-00376-RBJ-1

 Dear Clerk, Counsel, and Appellant:

 Please be advised that the court issued an order today dismissing this case.

 In addition, pursuant to Federal Rule of Appellate Procedure 41, the Tenth Circuit's
 mandate issued today, and the court's judgment takes effect.
 Case 1:19-cr-00376-RBJ Document 138 Filed 09/30/20 USDC Colorado Page 2 of 2
Appellate Case: 20-1299     Document: 010110416217        Date Filed: 09/30/2020   Page: 2
 Please contact this office if you have questions.

                                             Sincerely,



                                             Christopher M. Wolpert
                                             Clerk of the Court




  CMW/lab




                                              2
